Claims 2, 3, 8, and 13-14 have been canceled.  Claims 1, 4-7, 9-12, and 15-22 are still at issue and are present for examination.
Applicants' arguments filed on 1/14/21, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  
Claims 5, 10, 12, and 15-22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/24/19.
The rejection of the claims under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of applicants explicit statement that the presently claimed subject matter employs silica or a silica-containing substance, and the silica is limited to colloidal silica having a specific particle size, and the silica-containing substance is limited to diatomaceous earth and silica sand and thus that the claims encompass at least one .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi (WO 2016/021447) in view of Schiffino et al. (US 2011/0250645) or Zhang (US 2016/0160252.  The rejection is explained in the previous Office Action. 
Applicants argue that Sekiguchi cannot be relied upon as prior art as the present claims have an effective filing date of October 14, 2016 and Sekiguchi has an earliest publication date of February 11, 2016, less than one year before the present application's earliest effective filing date and thus constitutes a grace period disclosure of the inventor and the .
Claims 1, 4, 6, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hata (JP 10-66594) in view of Kagohashi et al. (US 2012/0261269) and Schiffino et al. (US 2011/0250645) or Zhang (US 2016/0160252.  The rejection is explained in the previous Office Action. 
Applicants argue that Hata et al. disclosed the use of colloidal silica having an average particle size of 0.5-100 μm as Hata teach addition of silica to  distilled water and the suspension of the silica in water corresponds to colloidal silica.  However, this is not persuasive as suspension is not synonymous with colloidal silica.  See for example Simple 
Applicants argue that Kagohashi et al. describes silica sources for a different use than that of in the present application.  However, this is not persuasive as the examiner was not relying on any portion of the methods of Kagohashi et al. for the instant rejection but used the reference only to evidence that silica sand and diatomaceous earth are known sources of silica particles as described in Hata.  That the silica is then to be put to a different use in Kagohashi et al. has no relevance to the instant rejection as the rejection does not suggest incorporating any part of the methods of Kagohashi et al. in the instant methods.
Applicants argue that the specification shows a particularly advantageous effect of the combination of silica and tripropylene glycol in a saccharification reaction when compared to the effect of either silica or tripropylene glycol .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 6, 7, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,696,957 in view of Schiffino et al. (US 2011/0250645) or Zhang (US 2016/0160252).  The rejection is explained in the previous Office Action. 
Applicants argue that the patent office alleged that the colloidal silica of claims 1 and 2 of U.S. Patent No. 10,696,957 can be dispersed in ethylene glycol but that ethylene glycol in claims 1 and 2 of U.S. Patent No. 10,696,957 serves as a dispersion medium and cannot be compound A of the instant claims.  However, this is not persuasive as the ODP rejection did not rely on ethylene glycol to meet the limitation of compound A but instead relied on the disclosures of Schiffino et al. (US 2011/0250645) or Zhang (US 2016/0160252) to meet this limitation.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652